Title: To James Madison from John Christian Senf, 24 January 1804 (Abstract)
From: Senf, John Christian
To: Madison, James


24 January 1804, “Rocky Mount So. C. 35 Miles North of Camden.” Asks JM to forward a “little packet of Letters” to his wife’s family, as she has encountered difficulties in corresponding with them.
“The new Establishment for the Armory, etc. under my Superintendance, makes progress as much as the present Season and Circumstances will permit. And if the local Situation is with Judgment improved, it will certainly be One of the best Establishments of this Kind as can be made in every Respect. The mild and healthy Climate; all Materials for the Buildings on the spot, which cost only manual Labour, except Lime, and that I recieve at 54 Cents per Bushel delivred at the Establishment from Kings Mountain. I have no Doubt in a few Years it will become of Consequence to the Government.
“Mrs. Senf joins with me in Respectfull Compliments to you, your Lady and Miss Payne.”
 

   
   RC (DLC). 2 pp.




   
   John Christian Senf (ca. 1754–1806) had served as an army engineer during the Revolution. After the war he established himself in South Carolina, where he was active in canal building (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 2:68 n. 1).


